                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            DOCKET NO. 3:19-cv-00157-GCM-DCK


 RED APPLE DEVELOPMENT, LLC,                      )
                                                  )
         Plaintiff,                               )
                                                  )                      ORDER
 vs.                                              )                       and
                                                  )                    JUDGMENT
 RUFUS ROAD PARTNERS, LLC,                        )
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court on Plaintiff’s Motion for Election of Remedies (Doc.

No. 66), following a jury’s verdict in Plaintiff’s favor (Doc. No. 65). Plaintiff’s Motion (Doc. No.

66) also requests the Court enter a scheduling order to govern post-trial briefing and, in doing so,

allow Plaintiff to file any motion for attorneys’ fees fourteen (14) days after the Court enters an

order on any post-trial motions. Defendant did not file any response in opposition or otherwise

objected to Plaintiff’s Motion, and the time for doing so has expired.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. No. 66) is GRANTED and

Judgment is hereby entered consistent with the jury’s verdict for Plaintiff in the amount of

$200,000 plus interest.

       IT IS FURTHER ORDERED that the Federal Rules of Civil Procedure shall govern the

deadlines for filing post-trial motions. Plaintiffs may file a motion for attorneys’ fees within

fourteen (14) days after the Court rules on post-trial motions or, if no post-trial motions are filed,

fourteen (14) days after the deadline for doing so.
IT IS SO ORDERED.

                    Signed: June 30, 2021
